MR. JUSTICE SHEEHY
dissenting:
Defendants are charged with the misdemeanor offense of failing to file state income tax returns, as such offense is defined in section 15-30-321(3), MCA.
Section 15-30-321 does not specifically define the place of commission of an offense of failure to file state income tax returns. In that case, ordinarily, the site of the crime is determined from the nature of the crime and the location of the acts or omissions constituting the offense. United States v. Anderson (1946), 328 U.S. 699, 66 S.Ct. 1213, 90 L.Ed. 1529.
I cannot agree that merely because the office of the Department of Revenue is in Helena, where all state income tax returns are collected, that persons acting outside the county of Lewis and Clark are subject to criminal prosecution in Lewis and Clark County because the result of their acts or omissions outside that county is that the persons’ returns have not been collected in Lewis and Clark County.
*234The nature of the crime and the acts or omissions constituting the crime all occurred in Sheridan County. Only the result, the failure to have a return in the mail for the department to collect, occurred in Lewis and Clark County. But on that bare ground, these defendants are required to travel 500 miles to defend themselves. To be sure, the rule in the Ninth Circuit is different. Failure to file a federal income tax return is an offense at the defendants residence, or at the collection point where the return is to be collected. U. S. v. Clinton (C.A. 1978), 574 F.2d 464, cert. den. 439 U.S. 830, 99 S.Ct. 106, 58 L.Ed.2d 124. However, in the Ninth Circuit case, the District Court had already transferred venue to the district of defendant’s residence. I find no case where the federal government has insisted that a nonfiler of returns be tried 500 miles from home.
Since the Department of Revenue is the initiator of all prosecutions for this offense, what the majority has done in effect is to require all persons charged with income tax violations to face trial in Helena regardless of residence.
The District Court ruled on different grounds, but I agree with its result, and would affirm.
MR. JUSTICE SHEA.
I agree with the foregoing dissent.